DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This is a Notice of Allowance based on application 16/987,952 filed August 7, 2020.

Allowable Subject Matter
Claims 1-6 are allowed.
The following is an examiner’s statement of reasons for allowance: Claim 1 is allowed because none of the prior art either alone or in combination discloses a transistor array panel comprising: wherein the semiconductor layer comprises a first contact hole, the intermediate insulating layer comprises a second contact hole larger than the first contact hole, the second contact hole positioned in an overlapping relationship with the first contact hole and exposing an upper surface of the semiconductor layer adjacent the first contact hole, the upper conductive layer is in contact with an upper surface and a side surface of the semiconductor layer in the first contact hole, and each of the first and second contact holes has a side surface defining a width of its respective hole, with at least one of the side surfaces having a substantially constant slope, in combination with the other limitations of claim 1. Claims 2-6 are also allowed based on their dependency from claim 1
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Ning (Pre-Grant Publication 2014/0042428)
Yoon (Pre-Grant Publication 2015/0187959)

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRANDON C FOX whose telephone number is (571)270-5016.  The examiner can normally be reached on M-F 9:00AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Loke can be reached on 571-272-1657.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






/BRANDON C FOX/Examiner, Art Unit 2818                                                                                                                                                                                                        


/DAVID VU/Primary Examiner, Art Unit 2818